Citation Nr: 1033857	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to August 
1960.  In addition, he also had service with the Navy Reserves, 
with numerous periods of active duty for training and inactive 
duty training.  With particular reference to this appeal, there 
is evidence that he had active duty for training (ACDUTRA) from 
March 20, 1957 to May 31, 1957.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The case was subsequently transferred to the RO in Portland, 
Oregon.

This case was previously before the Board in August 2009 at which 
time the case was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of evidence shows that the Veteran's narcolepsy 
was incurred during ACDUTRA.  


CONCLUSION OF LAW

Service connection for narcolepsy is established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
current narcolepsy is related to his service with the United 
States Navy.  Specifically, the Veteran contends that he first 
experienced narcolepsy symptoms when he fell and hit his head on 
a Navy bus while returning to ACDUTRA sometime between May 1, 
1957 and June 14, 1957.  According to the Veteran, he blacked out 
and was treated at the Base Hospital in San Diego.  In support of 
this contention the Veteran has submitted a statement dated in 
June 2006 and signed by an alleged fellow servicemember 
corroborating the Veteran's claimed fall and black out. 

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101(24).  That is to say, when a claim is 
based on a period of ACDUTRA, there must be evidence that the 
individual concerned died or became disabled during the period of 
ACDUTRA as a result of a disease or injury incurred or aggravated 
in the line of duty.  In the absence of such evidence, the period 
of ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status for 
purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-
Martinez, 11 Vet. App. at 419.

Factual Background

The Veteran enlisted in the United States Navy Reserves in March 
1957.  A March 1957 enlistment examination shows a normal 
neurological examination.  In a March 1957 "Report of Medical 
History" the Veteran wrote that he had gone to the doctor on 
account of sleepiness nad frequent dozing off but was found to be 
okay.  

The RO attempted to obtain medical records from the Veteran's 
period of reserve service in 1957, however, a July 2008 response 
noted that a search for any medical records pertaining to the 
Veteran at the Naval Hospital in San Diego, California in 1957 
was conducted but that no clinical records were located.  A hand-
written notation on the July 2008 response notes that the Veteran 
had ACDUTRA from March 20, 1957 to May 31, 1957.

The Veteran's available service treatment records are negative 
for any narcoleptic events.  However, in a "Report of Medical 
History" dated in December 1962, just two years after military 
service, the Veteran wrote:  "Have been under a doctor's care 
for narcolepsy since '61.  Have had it since '57."   

In connection with the pending claim, the Veteran was afforded a 
VA examination in August 2004.  The examiner noted the December 
1962 note wherein the Veteran reported a history of narcolepsy 
since 1957.  The examiner also diagnosed the Veteran with 
narcolepsy, mild, treated with vitamins and exercise.  The 
examiner noted that there was no documentation of a head injury 
in the Veteran's service treatment records.  Nevertheless, the 
examiner pointed to the December 1962 statement and indicated 
that if this evidence was sufficient for VA purposes, and if the 
Veteran's "summer training" constitutes "military service" for 
VA purposes, it was as likely as not that the Veteran's 
narcoleptic disease is related to his initial bout, which 
reportedly occurred in 1957 while in boot camp.  

Pursuant to the August 2009 Board remand, the Veteran was 
afforded a second VA examination in October 2009.  This 
examination report notes that the Veteran has narcolepsy, which 
was diagnosed by a civilian doctor in 1960/61 after his period of 
active duty in the military.  Although the records of this 
evaluation are not available, per the Veteran's history, 
according to the examiner, it sounded like the Veteran had the 
standard evaluation, which would include polysomnograms and 
multiple sleep latency tests.  He was treated with Ritalin 
(methylphenidate), which the examiner noted would have been the 
standard therapy for narcolepsy at that time.  The examiner noted 
that the Veteran experienced one to three episodes of excess 
daytime somnolence every day and experienced an episode of 
cataplexy once every several months.  In addition, the Veteran 
experienced hypnagogic hallucinations every few months, which was 
also consistent with a diagnosis of narcolepsy.  

The examiner was asked to opine whether the evidence of record 
clearly and unmistakable showed that the Veteran had narcolepsy 
that existed prior to his entry onto active duty (i.e., September 
1958) and the examiner opined "no, it does not."  If the answer 
to the first question was no the examiner was also asked to opine 
whether it was at least as likely as not that the narcolepsy had 
its onset during active military service (i.e., from September 
1958 to August 1960).  The examiner wrote that the Veteran 
contended that he fell in 1957 while returning from leave on a 
Navy bus and that the fall was caused by his first episode of 
narcolepsy.  A fellow service member's June 2006 statement 
confirms the Veteran's claim.  Although he was reportedly 
evaluated at a Navy hospital and kept for overnight observation 
at this hospital, no records have been found of this medical 
evaluation and hospital treatment and a review of the claims file 
confirms that an effort was made to find these records.  
According to the examiner, if this information was correct, then 
the Veteran's narcolepsy had its onset prior to his entry into 
active duty in September 1958, but during the time he was in the 
Navy Reserves.  The examiner noted that he was not qualified to 
assess whether or not this qualifies as an onset of narcolepsy 
during military service time.  The examiner also noted that the 
Veteran's claimed 1957 fall was not noted on his September 1958 
entrance examination or his August 1960 separation examination.  

The examiner further noted that it was not surprising that there 
was no additional information in the service treatment records 
that indicated any evaluation or treatment of narcolepsy.  The 
episodes of daytime somnolence are generally short enough that 
they might not be noted unless the Veteran was engaged in 
activities that required his constant attention.  

Analysis

In this case, the Board finds that the Veteran's narcolepsy was 
at least as likely as not incurred during his ACDUTRA sometime 
between March 20, 1957 to June 14, 1957.  A review of the claims 
file shows that the Veteran had ACDUTRA from at least March 20, 
1957 to May 31, 1957.  Also, the Veteran reported a history of 
narcolepsy beginning in 1957 as early as December 1962.  
Furthermore, the August 2004 and October 2009 VA examiners 
implied that the Veteran's narcolepsy began during ACDUTRA in 
1957 as per the Veteran's rather credible history.  Finally, the 
October 2009 VA examiner noted that it was not surprising that 
there was no additional information in the service treatment 
records that indicated any evaluation or treatment of narcolepsy.  
The episodes of daytime somnolence are generally short enough 
that they might not be noted unless the Veteran was engaged in 
activities that required his constant attention.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds these 
facts provide a plausible basis to conclude that his current 
narcolepsy was incurred during ACDUTRA in approximately May 1957.     

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  


ORDER

Service connection for narcolepsy is granted.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


